OAKES, Circuit Judge
(concurring and dissenting):
I concur in all of the court’s opinion except that portion relating to the Sherman Act claim. Under Cornell Construction Co. v. Plumbers & Steamfitters Local Union No. 100, 421 U.S. 616, 95 S.Ct. 1830, 44 L.Ed.2d 418 (1975), the union’s antitrust immunity depends, inter alia, on whether its concededly legal goal of “organizing as many subcontractors as possible,” id. at 625, 95 S.Ct. at 1836 (footnote omitted), was pursued by illegal means, because the “methods the union chose are not immune from antitrust sanctions simply because the goal is legal.” Id. Connell involved an agreement exacted by a union from a non-labor party that had the effect of restraining competition. The Court held that such a “direct restraint on the business market .... contravenes antitrust policies to a degree not justified by congressional labor policy, and therefore cannot claim a non-statutory exemption from the antitrust laws.” Id. at 625, 95 S.Ct. at 1836.
Although this case involves tactics allegedly directed at the same result sought in Connell, i.e., forcing a general contractor to employ only subcontractors who employed the defendant union’s employees, an essential element of liability under section 1 of the Sherman Act is concerted action. See United States v. Hutcheson, 312 U.S. 219, 232, 61 S.Ct. 463, 466, 85 L.Ed. 788 (1941) (“So long as a union acts in its self-interest and does not combine with non-labor groups, the licit and illicit ... are not to be distinguished by any judgment regarding the wisdom or unwisdom, the rightness or wrongness, the selfishness or unselfishness of the end of which the particular union activities are the means.”) (footnote omitted); Jou-Jou Designs, Inc. v. International Ladies Garment Workers Union, 643 F.2d 905, 910 (2d Cir.1981). Because this case was submitted to the jury under section 1 of the Sherman Act, proof of a “contract, combination ... or conspiracy” was essential. In my opinion the evidence here was insufficient to support a finding of concerted action. The trial judge, at the close of trial and prior to charging the jury, stated that he did not “see in this whole case a scintilla of evidence from which it could be inferred that there was any conspiracy to fire Wickham-Perone.” Tr.Tran. at 1985. After reviewing the record I am inclined to agree with this observation. The stop orders were issued pursuant to a contract clause the School Board interpreted as allowing the suspension of contractors causing or associated with labor troubles; the stop orders were rescinded when the City’s Corporation Counsel informed the Board that its interpretation of the contract was erroneous. Thus it seems to me that the Board’s conduct in this case was unilateral, notwithstanding that it might have been precipitated by the actions of Local 3. Conspiracy requires more than a cause-and-effect relationship, and there simply was not enough evidence here to support the jury’s finding that, as the trial court ultimately charged, “there was an agreement between the School Board, through McLaren [sic] ... and Local 3 ... unreasonably to restrain trade in the electrical industry by excluding Wickham-Perone from electrical work.” In my view the School Board and McClaren were properly dismissed as defendants and with that dismissal Wickham’s antitrust claim under § 1 evaporated. The verdict as to antitrust liability should therefore be reversed rather than remanded.
On an alternative basis, I also believe that reversal is warranted because there was no showing here as to the “challenged restraint’s overall impact on competitive conditions [as opposed to evidence showing that] a particular party has been restrained *30by the conduct at issue.” Berman Enterprises, Inc. v. Local 833, 644 F.2d 930, 937 (2d Cir.1981), cert, denied, 454 U.S. 965, 102 S.Ct. 506, 70 L.Ed.2d 381 (1981). Although Connell makes it clear that a direct restraint on the “business market” states a colorable antitrust claim, whether a particular restraint violates the rule of reason turns on “the facts peculiar to the business, the history of the restraint, and the reasons why it was imposed.” National Society of Professional Engineers v. United States, 435 U.S. 679, 692, 98 S.Ct. 1355, 1365, 55 L.Ed.2d 637 (1978). The jury charge, however, offered no guidance as to what factors might be considered in determining whether the restraint alleged here was “unreasonable.” Instead, the jury was told that in order to find liability it need only find a conspiracy, an act in furtherance of the conspiracy, and injury to “the plaintiff . . . as a proximate result of that conspiracy.” (Emphasis added.) But the Sherman Act is directed primarily at injury to competition, not injury to competitors; the rule of reason requires the factfinder to focus on injury to competition. While I have no doubt that restraints of the sort at issue here may have the general effect of restraining competition, that is not what the jury found or had evidence to find in this case.